DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160235380) in view of Tsuyuki et al. (US 20160113609).
Considering claims 1, 15, 16, Smith teaches a method for monitoring a tissue removal via an X-ray imaging system, the tissue is removable, via a removal instrument, from a lesion in a breast tissue to be examined, comprising: 
acquiring first X-ray projection scan data (step 62, Fig.4), influenced by a contrast medium (contrast agent), of the breast tissue situated in an image field of the X-ray imaging system (multi-mode mammography/tomosynthesis system), resulting in contrast medium-influenced first X-ray projection scan data (Fig.1-19, [0090]-[0105] visualization of the lesion may optionally use a scout image, a mammogram, acquired stereotactic images, acquired tomosynthesis projection images, tomosynthesis reconstructed images, or any combination thereof); 
reconstructing a first image data set based upon the contrast medium-influenced first X-ray projection scan data acquired (Fig.1-19, [0090]-[0105] utilizing any images selected from a group including 2D images (e.g., Mp), synthesized 2D images, 3D projection images, 3D 
determining, based upon the first image data set reconstructed, a current position of the lesion in relation to a reference coordinate system, the contrast medium-influenced first X-ray projection scan data being generated with X-ray (Fig.1-19, [0090]-[0105]). 
Smith do not clearly teach X-ray photons having a photon energy above an absorption edge of the contrast medium.
	Tsuyuki teaches X-ray photons having a photon energy above an absorption edge of the contrast medium ([0093], [0097]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tsuyuki to Smith to improve the energy resolution of image. Even in a narrow energy range, a plurality of contrast agents can be discriminated with higher accuracy.
	Considering claim 2, Smith and Tsuyuki further teach determining a removal trajectory for the removal instrument, including the current position of the lesion determined (Smith: [0090]-[0105]).
Considering claims 3, 17, Smith and Tsuyuki further teach wherein the X-ray photons are emitted by an X-ray radiation source of the X-ray imaging system, to which a voltage in a range from 40 kV to 49 kV is applied (Smith: [0103]). 

Considering claims 5, 19, Smith and Tsuyuki further teach wherein the first image data set includes at least two two-dimensional or one three-dimensional image data set (Smith: Fig.8). 
Considering claims 6, 20, Smith and Tsuyuki further teach wherein before the acquiring of the first X-ray projection scan data, scout projection scan data influenced by the contrast medium is acquired (Smith: [0090]-[0105]). 
Considering claim7, Smith and Tsuyuki further teach registering the current position of the lesion in the first image data set before the determining of the removal trajectory, with a reference position of the lesion in a reference image data set (Smith: [0090]-[0105]).
Considering claim 8, Smith and Tsuyuki further teach wherein for the registering, a position of at least one anatomical landmark is taken into account in the first image data set and the reference image data set (Smith: [0090]-[0105]).
Considering claim 9, Smith and Tsuyuki further teach wherein at least at one time point second X-ray projection scan data influenced by the contrast medium is acquired and reconstructed to a second image data set, while the removal instrument completes a movement along the removal trajectory (Smith: [0090]-[0105]).
Considering claim 10, Smith and Tsuyuki further teach acquiring third X-ray projection data, influenced by the contrast medium and reconstructed to a third image data set, after the removal instrument has completed the movement along the removal trajectory (Smith: [0090]-[0105]).

Considering claims 12, 23, Smith teaches a computing unit for monitoring a tissue removal via an X-ray imaging system, wherein the tissue is removable, via a removal instrument, from a lesion in a breast tissue to be examined, the computing unit comprising: 
at least one processor ([0015] one or more processors), configured to acquire first X-ray projection scan data, influenced by a contrast medium, of the breast tissue situated in an image field of the X-ray imaging system, resulting in contrast medium-influenced first X-ray projection scan data (Fig.1-19, [0090]-[0105] visualization of the lesion may optionally use a scout image, a mammogram, acquired stereotactic images, acquired tomosynthesis projection images, tomosynthesis reconstructed images, or any combination thereof); 
reconstruct a first image data set based upon the contrast medium-influenced first X-ray projection scan data acquired (Fig.1-19, [0090]-[0105] utilizing any images selected from a group including 2D images (e.g., Mp), synthesized 2D images, 3D projection images, 3D reconstructed data. Additionally, images utilized may be selected from the group including any of the 2D (including synthesized 2D), 3D projection and 3D reconstructed data that were obtained utilizing a contrast, dual energy and/or background subtraction image acquisition process); and 
determine, based upon the first image data set reconstructed, a current position of the lesion in relation to a reference coordinate system, the contrast medium-influenced first X-ray projection scan data being generated with X-ray (Fig.1-19, [0090]-[0105]). 

	Tsuyuki teaches X-ray photons having a photon energy above an absorption edge of the contrast medium ([0093], [0097]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tsuyuki to Smith to improve the energy resolution of image. Even in a narrow energy range, a plurality of contrast agents can be discriminated with higher accuracy.
Considering claim 13, Smith teaches an X-ray imaging system for monitoring a tissue removal, wherein the tissue is removable, via a removal instrument, from a lesion in a breast tissue to be examined, comprising:
 an acquisition unit to acquire first X-ray projection scan data, influenced by a contrast medium, of the breast tissue situated in an image field of the X-ray imaging system, resulting in contrast medium-influenced first X-ray projection scan data (Fig.1-19, [0090]-[0105] visualization of the lesion may optionally use a scout image, a mammogram, acquired stereotactic images, acquired tomosynthesis projection images, tomosynthesis reconstructed images, or any combination thereof); 
a reconstruction unit for reconstructing a first image data set based upon the contrast medium-influenced first X-ray projection scan data acquired (Fig.1-19, [0090]-[0105] utilizing any images selected from a group including 2D images (e.g., Mp), synthesized 2D images, 3D projection images, 3D reconstructed data. Additionally, images utilized may be selected from the group including any of the 2D (including synthesized 2D), 3D projection and 3D 
a determination unit to determine, based upon the first image data set reconstructed, a current position of the lesion in relation to a reference coordinate system, wherein the X-ray radiation source is configured to emit X-ray, the X-ray being used for generating the contrast medium-influenced first X-ray projection scan data (Fig.1-19, [0090]-[0105]). 
Smith do not clearly teach an X-ray radiation source to emit X-ray photons; and X-ray photons having a photon energy above an absorption edge of the contrast medium.
	Tsuyuki teaches an X-ray radiation source to emit X-ray photons ([0002]); and X-ray photons having a photon energy above an absorption edge of the contrast medium ([0093], [0097]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tsuyuki to Smith to improve the energy resolution of image. Even in a narrow energy range, a plurality of contrast agents can be discriminated with higher accuracy.
Considering claims 14, 24, Smith and Tsuyuki further teach at least one of an establishing unit to establish a removal trajectory for the removal instrument, which intersects the position of the lesion determined, and a display unit for instantaneous display of the first, image data set for an operator (Smith: [0090]-[0105]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641